Citation Nr: 0804157	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension for 
accrued purposes.

2.  Entitlement to service connection for cause of the 
veteran's death.

3.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, based on the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  The veteran died in June 2002.  The 
appellant is the veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that another remand is necessary in this 
case.  In a June 2004 decision, the Board denied claims of 
entitlement to service connection for cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, based on the cause of the 
veteran's death.  It also remanded a claim of entitlement to 
accrued benefits, as the appellant had alleged that the 
veteran had filed a claim for compensation benefits 
approximately one and one-half years prior to his death and 
had been treated at a VA facility prior to his death.  There 
were no recent treatment records in the claims file and no 
evidence that the veteran had filed a claim in close 
proximity to his death.  The Board found such records to be 
relevant to the issue of entitlement to accrued benefits and 
remanded that claim for the RO to obtain the VA treatment 
records and for other development.

In the meantime, the appellant appealed the Board's denial of 
service connection for cause of the veteran's death and 
eligibility to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2006 Order, the 
Court determined the Board had failed to provide an adequate 
statement of reasons or bases for its implicit determination 
that the evidence that may be obtained as a result of the 
remand of the accrued benefits claim would not be relevant to 
the question of service connection for cause of the veteran's 
death.  It vacated the Board's decision and remanded the two 
claims for readjudication.

The records the Board had requested regarding the appellant's 
claim for entitlement to accrued benefits had not yet been 
associated with the claims file, and, thus the Board remanded 
the claims for service connection for cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 so that those records could be 
associated with the claims file prior to it considering these 
claims.

All three issues listed on the title page are currently 
before the Board.  The RO determined that there was no 
pending claim at the time of the veteran's death and denied 
the claim for accrued benefits.  There was no recent claim 
filed shortly before his death.  However on review of earlier 
records, the Board now finds that there was a pending claim 
for entitlement to service connection for hypertension at the 
time of the veteran's death.  Specifically, in March 1985, 
the veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, wherein he indicated he was 
seeking service connection for nervous condition and 
hypertension.  In May 1985, the RO informed the veteran that 
it had reviewed his "disability compensation claim based on 
all the evidence including service records."  It stated that 
available records did not show that he had received treatment 
for a "nervous condition during service."  It denied the 
claim, and provided the veteran with his appellate rights.  
The notification letter is silent regarding the veteran's 
claim for service connection for hypertension.  Thus, the 
claim for service connection for hypertension is still 
pending.  See 38 C.F.R. § 3.160(c) (defining pending claim as 
an application, formal or informal, which has not been 
finally adjudicated).  Stated differently, the RO failed to 
adjudicate the veteran's 1985 claim for service connection 
for hypertension at the time it adjudicated the claim for 
service connection for a nervous condition.  Therefore, there 
was a pending claim for service connection for hypertension 
at the time of the veteran's death, and the appellant has a 
valid claim for accrued benefits.  This claim must be 
considered by the RO in the first instance for proper due 
process before the Board may consider it.

The issue of entitlement to service connection for cause of 
the veteran's death is inextricably intertwined with the 
claim for entitlement to accrued benefits since one of the 
causes of the veteran's death includes hypertension.  The 
accrued benefits claim could directly impact the claim for 
service connection for cause of the veteran's death.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the Board must wait for the RO 
to consider the accrued benefits claim prior to it 
considering the claim for service connection for cause of the 
veteran's death.  The claim for eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
inextricably intertwined with both of these claims, and thus 
it cannot be decided by the Board at this time.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should consider the claim for 
entitlement to service connection for 
hypertension for accrued purposes and 
then, as appropriate, readjudicate the 
claims of entitlement to service 
connection for cause of the veteran's 
death and eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. 
Chapter 35, based on the cause of the 
veteran's death.  If the benefits sought 
on appeal remain denied, furnish the 
appellant and her representative with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

